NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 15-2657
                                     ______________

                                   BALDERV SINGH,
                                                                Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                             Respondent
                          ______________

                          On Petition for Review of a Decision
                     and Order of the Board of Immigration Appeals
                               (BIA No. A 200-941-920)
                         Immigration Judge: Steven A. Morley
                                    ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                    March 4, 2016

           BEFORE: JORDAN, GREENBERG, and SCIRICA, Circuit Judges

                                  (Filed: March 10, 2016)
                                      ______________

                                       OPINION*
                                     ______________


GREENBERG, Circuit Judge.

____________________
*This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       This matter comes on before this Court on a petition for review of a decision and

order of the Board of Immigration Appeals (BIA) entered on June 10, 2015, dismissing

an appeal from a decision of an immigration judge (IJ) denying the petitioner’s

applications for asylum and withholding of removal under the Immigration and

Nationality Act and his application for protection under the Convention Against Torture.

The BIA had jurisdiction under 8 C.F.R. §§ 1003.1(b)(3) and 1240.15 and we have

jurisdiction under 8 U.S.C. § 1252. Venue is proper in this Court because the

proceedings before the IJ were concluded within this Circuit. 8 U.S.C. § 1252(b)(2).

After our review of this matter, we determine that the petition for review has no merit and

therefore we will deny the petition.

       The IJ set forth the history of this matter in his decision of February 10, 2014, and

therefore we do not repeat it at length. The petitioner, Balderv Singh, a citizen of India,

bases his asylum claim on his assertion that while in India he engaged in the affairs of the

India National Lok Dal (INLD) political party and that by reason of these activities

members of the Congress Party persecuted him by assaulting and injuring him. He also

contends that he fears that he will be subject to future persecution by the Congress Party

members if he returns to India. After careful consideration of the matter, the IJ

concluded that Singh did not provide credible evidence in support of his claim.

Moreover, the IJ held that even if he viewed Singh as a credible witness, the

circumstance that he was injured in the assault he described did not amount to

persecution. In reaching his conclusions, the IJ made commendably specific and detailed



                                             2
findings. Overall it was clear to the IJ that Singh was not entitled to relief on any basis.

On the appeal, the BIA had no difficulty with the case and affirmed the decision of the IJ.

       In these proceedings, we review the decisions of both the BIA and the IJ as the

BIA substantially relied on the IJ’s decision in reaching its result. See Camara v. Att’y

Gen., 580 F.3d 196, 201 (3d Cir. 2009); Gao v. Ashcroft, 299 F.3d 266, 271 (3d Cir.

2002). In making our review, we use the familiar substantial evidence standard. See 8

U.S.C. § 1252(b)(4)(B); Myat Thu v. Att’y Gen., 510 F.3d 405, 412 (3d Cir. 2007).

Under this standard we treat the findings under review as “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §

1252(b)(4)(B).

       We find no merit in the petition for review. In order to qualify for asylum an alien

must establish that he is a refugee, which means that he is unwilling to return to his native

country because of past persecution or a well-founded fear of future persecution on

account of race, religion, or political opinion if he returns. 8 U.S.C. § 1101(a)(42); Fatin

v. INS, 12 F.3d 1233, 1238 (3d Cir. 1993). But in India, Singh merely was a low-level

political worker. Though there may have been disturbances among individuals involved

with the political parties in India, still the people involved in those disturbances, at least

the ones involved here, were not engaged in political persecution. In fact, when we

examine this case it seems obvious that Singh is simply an unmarried young man who

sees an opportunity for what he believes will be a better life in this country than was

available to him in India. But that circumstance, even if true, does not qualify him for

asylum as a refugee or entitle him to withholding of removal. See Shardar v. Ashcroft,

                                               3
382 F.3d 318, 324 (3d Cir. 2004). Finally, we see no support for Singh’s claim that he is

entitled to protection under the Convention Against Torture. See Kamara v. Att’y Gen.,

420 F.3d 202, 212-13 (3d Cir. 2005).

      The petition for review will be denied.




                                            4